PER CURIAM
Appellant seeks reversal of an order of civil commitment that was entered on the ground that, because of a mental disorder, he is dangerous to himself or others and is unable to provide for his basic personal needs. ORS 426.005(l)(d). He argues that the trial court erred in concluding that the state had proved by clear and convincing evidence that he suffers from a mental disorder and is in need of further treatment. The state concedes that there is not clear and convincing evidence in the record that appellant suffers from a mental disorder and is in need of treatment. After reviewing the record, we accept the state’s concession.
Reversed.